Title: To John Adams from John Henshaw, 25 June 1823
From: Henshaw, John
To: Adams, John


				
					Sir
					Boston June 25. 1823
				
				In compliance with the direction of the Standing Committee of the Washington Society, I take this opportunity to request, that you will honor the Society with your presence at a public dinner to be provided by Mr Seymour at the Marlboro’ Hotel on the approaching Anniversary of that Independence, in the achievement, of which, you have so distinguished a part—When nearly all your compatriots of the revolution have quitted their earthly habitations and are enjoying the reward of their labours, by the blessing of Heaven, you still have the Satisfaction of beholding your country respected abroad and the refuge of the oppressed; enjoying the blessings of peace, happiness and prosperityI have the honor to be / with much respect / your Obt Servant
				
					John HenshawCor. Secy.
				
				
			